EXHIBIT 10.2

May 30, 2014

Fred Ahlholm

Dear Fred:

This agreement (hereafter “Employment Agreement”) will formalize the terms and
conditions of your employment with Minerva Neurosciences, Inc. (the “Company”).

1.Employment. You agree to be employed, and the Company agrees to employ you,
effective June 2, 2014 (the “Effective Date”). The period during which you are
actually employed by the Company is referred to as the “Employment Period”.

2.Position Duties; Commitment. During the Employment Period, you will be
employed by the Company as its Vice President of Finance and Chief Accounting
Officer. You will report to the Company’s Chief Financial Officer (“CFO”), and
shall perform such duties consistent with your position as Chief Accounting
Officer and as may be assigned to you by the CFO, Chief Executive Officer and/or
the Board of Directors of the Company (the “Board”). You agree to devote
substantially all of your working time, attention and energies to the Company
and its Affiliates, and while you remain employed, not to engage in any other
business activity that is in conflict with your duties and obligations to the
Company; provided, however, that, for the avoidance of doubt, you may (i) manage
your passive personal investments, (ii) with advance written approval from the
Company, serve on industry, trade, civic, charitable or non-profit corporate
boards or committees, and (iii) with the advance written approval of the
Company, serve on outside for-profit corporate boards or committees. For
purposes of this Agreement, the term “Affiliates” means all persons and entities
directly or indirectly controlling, controlled by or under common control with
the Company, where control may be by management authority or equity interest.

3.Base Salary. During the Employment Period, you will he paid an annualized base
salary (“Base Salary”) of US $265,000 payable in accordance with the Company’s
normal payroll practice. Your Base Salary will be subject to review and
adjustment by the Company from time to time.

4.IPO Bonus. Provided you commence employment pursuant to this Employment
Agreement, and that you continue to be employed by the Company on the date of
the closing of the Company’s Initial Public Offering (the “IPO”) you will
receive a one-time bonus of $75,000, less applicable taxes and withholdings.
This payment will be made within 10 working days after completion of the IPO.

5.Annual Bonus. For each calendar year that ends during the Employment Period,
commencing with the 2014 calendar year, you will be eligible to receive an
annual bonus (“Annual Bonus”) in an amount up to 30% of the Base Salary paid in
such calendar year. Whether to grant a bonus, and in what amount, are
determinations to be made in the discretion of the Company based on a variety of
factors including, but not limited to, achievement of objectives established by
the Board for the Company and specific annual objectives for your position set
by the Board or the CEO. Since one of the objectives of the Annual Bonus is
employee retention, in order to remain eligible and receive any Annual Bonus,
you must be employed through the end of the calendar year and still be employed
by the Company at the time it makes bonus payments to employees for that year --
generally during the first quarter of the following year.

6.Option Grant. Provided you continue to be employed by the Company on the date
of the closing of the Company’s 1P0, you will be granted an option (the
“Option”) to purchase the number of shares of common stock of the Company equal
to 0.45% of the fully diluted outstanding shares of common stock of the Company
on the date immediately following the close of the IPO, with an exercise price
equal to the price to the public in the IPO. Provided you are employed by the
Company on each such date, 25% of the shares subject to the Option will vest on
the first anniversary of the Effective Date and the remaining 75% of the shares
subject to the Option will vest ratably at the end of each quarter over the
three (3) year period thereafter. The Option will be evidenced by a

--------------------------------------------------------------------------------

standard stock option agreement, and will be subject to the terms and conditions
of that agreement and the stock option plan under which the Option is granted.

7.Benefits.

(a)You shall be eligible to participate in any and all benefit programs that the
Company establishes and makes available to similarly situated employees from
time to time, provided that you are eligible under (and subject to all
provisions of) the plan documents governing those programs. Such benefits may
include participation in group medical, dental, and vision insurance programs,
and term life insurance. The benefits made available by the Company, and the
rules, terms, and conditions for participation in such benefit plans, may be
changed by the Company at any time without advance notice.

(b)Notwithstanding the foregoing, if medical and life insurance plans have not
been established by the Company as of the Effective Date, the Company will pay
the COBRA and life insurance premiums (on a grossed-up basis) for your
participation in the medical and life insurance plans that you participate in as
of the date hereof, until such time when the Company’s plans have been
established.

(c)During the Employment Period, the Company shall reimburse or otherwise
provide for payment for reasonable out-of-pocket business expenses incurred by
you in furtherance of or in connection with the legitimate business of the
Company, subject to such reasonable documentation or policy requirements
established by the Company from time to time.

(d)During the Employment Period, in addition to holidays recognized by the
Company, you will be entitled to four (4) weeks of paid vacation annually.
Pursuant to Company policy, vacation time cannot be carried over from year to
year.

8.Termination of Employment.

(a)Death. Your employment will terminate upon your death. Your beneficiaries
and/or estate will be entitled to (i) any earned but unpaid Base Salary, to be
paid less applicable taxes and withholdings within 10 days of your termination
of employment, (ii) compensation at the rate of your Base Salary for any
vacation time earned but not used as of the date your employment terminates,
(iii) reimbursement for any business expenses incurred by you but not yet paid
to you as of the date your employment terminates, provided all expenses and
supporting documentation required are submitted within sixty (60) days of the
date your employment terminates, and provided further that such expenses are
reimbursable under Company policy, (iv) payment of a pro-rata portion of your
Annual Bonus (assuming for purposes of this payment that your Annual Bonus would
be equal to 30% of your Base Salary, and (v) any amounts accrued and payable
under the terms of any of the Company’s benefit plans (items (i), (ii), (iii)
and (v) referred to as the “Accrued Obligations”).

(b)Disability. The Board may terminate your employment by reason of your
Disability upon written notice of termination. “Disability” means that you have
been unable to perform your essential job functions by reason of a physical or
mental impairment, notwithstanding the provision of any reasonable
accommodation, for a period of 180 days within a period of 365 consecutive days.
Upon such termination, you will be entitled only to the Accrued Obligations.

(c)Termination by the Company for Cause. The Board may terminate your employment
for Cause. “Cause” means that you have (i) been convicted of (x) felony, or (y)
a misdemeanor involving moral turpitude (other than a minor traffic violation),
(ii) committed an act of fraud or embezzlement against the Company or its
Affiliates, (iii) materially breached this Employment Agreement and failed to
cure such breach within thirty (30) days following written notice from the
Company, (iv) materially violated any written policy of the Company and failed
to cure such violation within thirty (30) days following written notice from the
Company, (v) materially failed or materially refused to substantially perform
your duties (other than by reason of a physical or mental impairment) or to
implement the lawful written directives of the CEO and/or Board that are
consistent with your position, and such material failure or material refusal has
continued after thirty (30) days following written notice from the Company, (vi)
willfully engaged in conduct or willfully omitted to take any action, resulting
in material

--------------------------------------------------------------------------------

injury to the Company or its Affiliates, monetarily or otherwise (including with
respect to the Company’s ability to comply with its legal or regulatory
obligations), or (vii) materially breached your fiduciary duties as an officer
or director of the Company. Upon such termination, you will be entitled only to
the Accrued Obligations.

(d)Termination by the Company without Cause. The Company may terminate your
employment without “Cause” immediately upon written notice. If such termination
is without Cause and not by reason of your Disability, then, in addition to the
Accrued Obligations, and in lieu of any other severance benefits otherwise
payable under any Company policy or plan in effect, you will be entitled to (i)
continued payment of your Base Salary for six (6) months, (ii) should you be
eligible for and timely elect COBRA coverage, payment of your COBRA premiums,
less the amount charged to active employees for health coverage, for up to six
(6) months (iii) payment of a pro-rata portion of your Annual Bonus (assuming
for purposes of this payment that your Annual Bonus is equal to 30% of your Base
Salary) and (iv) immediate vesting of any unvested options, restricted stock,
restricted stock units, or other equity awards that are outstanding immediately
prior to the date of termination and, but for the termination of your
employment, would have vested during the six (6) month period immediately
following the date of termination (collectively, the “Severance  Benefits”).
Your right to the Severance Benefits shall be conditional upon (x) your
continuing compliance with the restrictive covenants contained in Section 9, (y)
your continuing material compliance with the provisions of Section 10, and (z)
your execution of a release of claims relating to your employment in a form
prepared by and satisfactory to the Company (the “Release of Claims”). You must
execute the Release of Claims within forty-five (45) days following the date of
the termination of your employment (which release shall be delivered to you
within five (5) days following the date of such termination). The first payment
of continued Base Salary and COBRA premiums, together with the pro-rata Annual
Bonus payable pursuant to subsection (iii) above, pursuant to this Section 8(d)
shall be made on the effective date of the Release of Claims as set forth in
this Section 8(d); provided, however, that if the time period to consider and
revoke the Release of Claims covers two of your taxable years, payment of
Severance Benefits of which any portion is treated as non-qualified deferred
compensation pursuant to Section 409A of the internal Revenue Code will begin in
the later taxable year.

(e)Termination by You Without Good Reason. You may terminate your employment for
any or no reason subject to your providing 30 days written notice to the
Company. The Company shall have the right to elect to terminate your employment
immediately or at any other date during the notice period. Upon such
termination, you will be entitled only to the Accrued Obligations.

(f)Termination by You For Good Reason. You may terminate your employment for
Good Reason by providing notice to the Company of the condition giving rise to
the Good Reason no later than ninety (90) days following the first occurrence of
the condition, by giving the Company thirty (30) days to remedy the condition
and by terminating your employment for Good Reason within ninety (90) days
thereafter if the Company fails to remedy the condition. For purposes of this
Agreement, “Good Reason” shall mean, without your written consent, the
occurrence of any one or more of the following events: (i) material diminution
in the nature or scope of the your responsibilities, duties or authority; (ii)
material reduction in your Base Salary; (iii) relocation of your principal work
location more than fifty (50) miles from the location of your principal work
location as of immediately prior to such relocation; or (iv) material breach of
this Agreement by the Company. In the event you terminate your employment for
Good Reason, in addition to the Accrued Obligations, and in lieu of any other
severance benefits otherwise payable under any Company policy, you will be
entitled to the Severance Benefits, in accordance with and subject to the
provisions of Section 8(d).

9.Restrictive Covenants.

(a)Non-Competition. During your employment and ending on the twelve (12) month.
anniversary following the termination of your employment (the “Restricted
Period”), you will not (except as an officer, director, stockholder, member,
manager, employee, agent or consultant of the Company or its subsidiaries)
directly or indirectly, own, manage, operate, join, or have a financial interest
in, control or participate in the ownership, management, operation or control
of, or be employed as an employee, agent or consultant, or in any other
individual or representative capacity whatsoever, or use or permit your name to
be used in connection with, any business anywhere in the world which is
primarily engaged in the business of research, development and commercialization
of drugs to treat (i) psychiatric disorders, sleep disorders or Parkinson’s
disease or (ii) any other indication for which the Company is clinically
developing or commercializing a drug at the time of termination of your
employment (the

--------------------------------------------------------------------------------

“Restricted Business”). It is recognized that the Restricted Business is
expected to be conducted throughout the world and that more narrow geographical
limitations of any nature on this non-competition covenant (and the
non-solicitation covenant set forth in Section 9(b)) are therefore not
appropriate. These restrictions shall not prevent you from (y) accepting
employment with a recognized pharmaceutical company that is not primarily
engaged in a Restricted Business, provided that your services for any such
entity do not primarily relate to any Restricted Business in which such entity
may be engaged and/or (z) holding five percent (5%) of the securities of any
publicly traded entity.

(b)Non-Solicitation. During the Restricted Period, you agree not to, directly or
indirectly, whether for your own account or for the account of any other
individual or entity, (i) solicit for hire or engagement, hire, or engage any
individual who is employed by the Company or its Affiliates on the date of any
attempted solicitation or was employed during the six month period prior thereto
unless such individual had been involuntarily terminated by the Company or (ii)
otherwise induce or attempt to induce any individual who is employed by Company
or its Affiliates to terminate such employment,

(c)Trade Secrets and Confidential information. You recognize that it is in the
legitimate business interest of the Company and its Affiliates to restrict your
disclosure or use of Trade Secrets or other Confidential Information relating to
the Company and its Affiliates for any purpose other than in connection with
your performance of your duties to the Company and its Affiliates, and to limit
any potential appropriation of such Trade Secrets or other Confidential
Information. You therefore agree that all Trade Secrets or other Confidential
Information relating to the Company and its Affiliates heretofore or in the
future obtained by you shall be considered confidential and the proprietary
information of the Company and its Affiliates. Except as required in connection
with the performance of your duties, you shall not use or disclose, or authorize
any other person or entity to use or disclose, any Trade Secrets or other
Confidential Information. The term “Trade Secrets or other Confidential
information,” means any information of the Company or its Affiliates that is not
generally known by those with whom they compete and includes, by way of example
and without limitation, in whatever medium, the whole or any portion or phase of
any scientific or technical information, design, process, procedure, formula,
machine, invention, improvement, manufacturing, sales or test data, business or
financial information which are non-public in nature and which are treated as
confidential or trade secret information by the Company. The term “Trade Secrets
or other Confidential Information” does not include information that enters the
public domain, other than through your breach of your obligations under this
Agreement.

(d)Discoveries and Works. All Discoveries and Works made or conceived by you,
during the Employment Period, jointly or with others, that relate to the present
or anticipated activities of the Company or its Affiliates, or are used by the
Company or any Affiliate shall be owned by the Company or any Affiliate. The
term “Discoveries and Works” means Trade Secrets or other Confidential
Information, patents and patent applications, trademarks and trademark
registrations and applications, service marks and service mark registrations and
applications, trade names, copyrights and copyright registrations and
applications, inventions, developments and discoveries. You shall (a) promptly
notify, make full disclosure to, and execute and deliver any documents,
including any assignment agreement, requested by the Company or any Affiliate,
as the case may be, to evidence or better assure title to Discoveries and Works
in the Company or any subsidiary, as so requested, (b) renounce any and all
claims, including but not limited to claims of ownership and royalty, with
respect to all Discoveries and Works and all other property owned or licensed by
the Company or any of its Affiliates, (c) assist the Company or any of its
Affiliates in obtaining or maintaining for itself at its own expense United
States and foreign patents, copyrights, trade secret protection or other
protection of any and all Discoveries and Works, and (d) promptly execute,
whether during the Employment Period or thereafter, all applications or other
endorsements necessary or appropriate to maintain patents and other rights for
the Company or any Affiliate and to protect the title of the Company or any
Affiliate thereto, including but not limited to assignments of such patents and
other rights to Discoveries and Works. You acknowledge that all Discoveries and
Works shall be deemed “works made for hire” under the Copyright Act of 1976, as
amended, 17 USC. § 101.

(e)Remedies. You agree that the Company and its Affiliates’ remedies at law for
any breach or threatened breach by you of any of the provisions of this Section
9 will be inadequate, and that, in addition to any other remedy to which the
Company and its Affiliates may be entitled at law or in equity, the Company
shall be entitled to a temporary or permanent injunction or injunctions or
temporary restraining order or orders to prevent breaches of the provisions of
this Section 9 and to enforce specifically the terms and provisions hereof’, in
each case

--------------------------------------------------------------------------------

without the need to post any security or bond. Nothing herein contained shall be
construed as prohibiting the Company or its Affiliates from pursuing, in
addition, any other remedies available to the Company or any Affiliate for such
breach or threatened breach.

(f)Enforceability. It is expressly understood and agreed that although the
parties consider the restrictions contained in this Section 9 hereof to be
reasonable for the purpose of preserving the goodwill, proprietary rights and
going concern value of the Company and its Affiliates, if a final, determination
is made by an arbitrator or court, as the case may be, having jurisdiction that
the time or territory or any other restriction contained in this Section 9 is an
unenforceable restriction on your activities, the provisions of this Section 9
shall not necessarily be rendered void but shall be deemed amended to apply as
to such maximum time, if any and territory, if any and to such other extent, if
any, as such arbitrator or court, as the case may be, may determine to be
reasonable. Alternatively, if the arbitrator or court, as the case may he,
referred to above finds that any restriction contained in this Section 9 or any
remedy provided herein is unenforceable, and such restriction or remedy cannot
be amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained therein or the
availability of any other remedy.

10.Future Cooperation. You agree that upon the Company’s reasonable request
following your termination of employment, you will use reasonable efforts to
assist and cooperate with the Company in connection with the defense or
prosecution of any claim that may be made against or by the Company or its
Affiliates, or in connection with any ongoing or future investigation or dispute
or claim of any kind involving the Company or its Affiliates, including any
proceeding before any arbitral, administrative, regulatory, self-regulatory,
judicial, legislative, or other body or agency. You will be entitled only to
reimbursement for reasonable out-of  pocket expenses (including travel expenses)
incurred in connection with. providing such assistance.

11.Withholding. The Company shall have the right to withhold from any amount
payable to you hereunder an amount necessary in order for the Company to satisfy
any withholding tax obligation it may have under applicable law.

12.Governing Law. The terms of this Employment Agreement, and any action arising
hereunder, shall be governed by and construed in accordance with the domestic
laws of the Commonwealth of Massachusetts giving effect to any choice of law or
conflict of law provision or rule (whether of the Commonwealth of Massachusetts
or other jurisdiction) that would cause the application of the laws of any
jurisdiction. other than the Commonwealth of Massachusetts.

13.Waiver. This Employment Agreement may not be released, changed or modified in
any manner, except by an instrument in writing signed by you and the Board. The
failure of either party to enforce any of the provisions of this Employment
Agreement shall in no way be construed to be a waiver of any such provision. No
waiver of any breach of this Employment Agreement shall be held to be a waiver
of any other or subsequent breach.

14.Assignment. This Employment Agreement is personal to you. You shall not
assign this Employment Agreement or any of your rights and/or obligations under
this Employment Agreement to any other person. The Company may, without your
consent, assign this Employment Agreement to a successor to all or substantially
all of its stock or assets, provided that the assignee or any successor remains
bound by these terms.

15.Dispute Resolution. To benefit mutually from the time and cost savings of
arbitration over the delay and expense of the use of the federal and state court
systems, all disputes involving this Employment Agreement (except, at the
election of either party, for injunctive or declaratory relief with respect to
disputes arising out of an alleged breach or threatened breach of the
restrictive covenants contained in Section 9), including claims of violations of
federal or state discrimination statutes, wage and hour laws, or public policy,
shall be resolved pursuant to binding arbitration in the Commonwealth of
Massachusetts. In the event of a dispute, a written request for arbitration
shall be submitted to the Boston office of the American Arbitration Association.
The award of the arbitrators shall be final and binding and judgment upon the
award may be entered in any court having jurisdiction thereof. Except as
otherwise provided above, this procedure shall be the exclusive means of
settling any disputes that may arise under this Employment Agreement. All fees
and expenses of the arbitrators and all other expenses of the arbitration,
except for attorneys’ fees and witness expenses, shall be allocated as
determined by the arbitrators.

--------------------------------------------------------------------------------

Each party shall bear its own witness expenses and attorneys’ fees, except as
otherwise determined by the arbitrators.

16.Jointly Drafted Agreement. This Employment Agreement is and shall be deemed
jointly drafted and written by the parties and shall not be construed or
interpreted against any party originating or preparing any part of it because of
its authorship.

17.No Conflicts. You represent and warrant to the Company that your acceptance
of employment and the performance of your duties for the Company will not
conflict with or result in a violation or breach of, or constitute a default
under any contract, agreement or understanding to which you are or were a party
or of which you are aware and that there are no restrictions, covenants,
agreements or limitations on your right or ability to enter into and perform the
terms of this Employment Agreement. You further represent and warrant that you
have no knowledge of any fact or circumstance that could prevent or materially
delay you or the Company (as a result of your employment hereunder) from
obtaining or maintaining any registration, license or other authorization or
approval required for (i) you to perform your duties hereunder or (ii) the
Company to operate its business as currently contemplated.

18.Company Policies and Procedures. As an employee of the Company, you will be
required to comply with all Company policies and procedures. The Company’s
premises, including all workspaces, furniture, documents, and other tangible
materials, and all information technology resources of the Company (including
computers, data and other electronic files, and all internet and email) are
subject to oversight and inspection by the Company at any time, with or without
notice. Company employees should have no expectation of privacy with regard to
any Company premises, materials, resources, or information.

19.Notices. All notices and other communications provided for in this Employment
Agreement shall be in writing, shall be given to the respective addresses or
telecopy numbers set forth in clauses (a) and (b) of this Section 19.

(a)Each notice or other communication to the Company under this Employment
Agreement shall be directed as follows or to such other address as Company may
have furnished to you in writing in accordance herewith:

Minerva Neurosciences, Inc.

245 First Street, Suite 1800

Cambridge, MA 02142

Attn: Rogerio Vivaldi

Email: rvivaldi@minervaneurosciences.com

With a required copy to:

Morgan, Lewis & Bockius LLP

502 Carnegie Center

Princeton, Ni 08540-6241

Facsimile No.: 609.919.6701

Attn: Denis Segota

E-mail: dsegota@morganlewis.com

(b)Each notice or other communication to you under this Employment Agreement
shall be directed to your home address on file with the Company or to such other
address as you may have furnished to the Company in writing in accordance
herewith

20.Entire Agreement. Upon the date hereof, this Employment Agreement supersedes
all previous and contemporaneous communications, agreements and understandings
between you, on the one hand, and the Company or any of its Affiliates, on the
other hand, including the Offer Letter, and constitutes the sole and entire
agreement between you and the Company pertaining to the subject matter hereof.  

--------------------------------------------------------------------------------

21.Counterparts. This Employment Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become a binding agreement when one or more counterparts have been signed
by each party and delivered to the other party.

22.409A Matters.

(a)Notwithstanding any provision of this Employment Agreement to the contrary,
this Employment Agreement is intended to comply with the requirements of Section
409A of the internal Revenue Code of 1986, as amended (the “Code”). Accordingly,
all provisions herein, or incorporated by reference, shall be construed and
interpreted to comply with Section 409A of the Code. For purposes of this
Agreement, all references to “termination of employment” and correlative phrases
shall be construed to require a “separation from service” (as defined in Section
1.409A-1(h) of the Treasury regulations after giving effect to the presumptions
contained therein). Further, for purposes of the limitations on nonqualified
deferred compensation under Section 409A of the Code, each payment of
compensation under this Employment Agreement shall be treated as a separate
payment of compensation. Any amounts payable solely on account of an involuntary
separation from service within the meaning of Section 409A of the Code shall be
excludible from the requirements of Section 409A of the Code, either as
involuntary separation pay or as short-term deferral amounts to the maximum
possible extent. Any reimbursements or in-kind benefits provided under this
Employment Agreement shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during the
period of time specified in this Employment Agreement, (ii) the amount of
expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit. The welfare benefit continuation provided during the period of
time in which you would be entitled to continuation coverage under the Company’s
group health plan under COBRA is intended to qualify for the exception from
deferred compensation as a medical benefit provided in accordance with the
requirements of Treasury Regulation Section I .409A-1(b)(9)(v)(B).

(b)Notwithstanding any provision of the Employment Agreement to the contrary, if
you are a “specified employee” within the meaning of Section 409A of the Code at
the time of termination of employment, to the extent necessary to comply with
Section 409A of the Code, any payment required under this Employment Agreement
shall be delayed for a period of six (6) months after termination of employment
pursuant to Section 409A of the Code, regardless of the circumstances giving
rise to or the basis for such payment. Payment of such delayed amount shall be
paid in a lump sum on the day immediately following the end of the six (6) month
period. If you die during the postponement period prior to the payment of the
delayed amount, the amounts delayed on account of Section 409A of the Code shall
he paid to the personal representative of your estate within ninety (90) days
after the date of your death. For these purposes, a “specified employee” shall
mean an employee who, at any time during the 12-month period ending on the
identification date, is a “specified employee” under Section 409A of the Code,
as determined by the Company. The determination of “specified employees,”
including the number and identity of persons considered “specified employees”
and the identification date, shall be made by the Company in accordance with
Treasury regulation Section 1.409A-1(i).

*    *    *    *    *

--------------------------------------------------------------------------------

If the foregoing is acceptable to you, kindly sign and return to us one copy of
this letter by June 2, 2014.

 

Sincerely yours,

 

Minerva Neurosciences, Inc,

 

By:

/s/ Rogerio Vivaldi Coelho

Name:

Rogerio Vivaldi Coelho, MD, MBA

Title:

Co-Founder, President and CEO

 

Agreed to and Accepted on
this 30th day of May, 2014.

 

 

By:

/s/ Fred Ahlholm

 

Fred Ahlholm

 